 

Exhibit 10.1

New Plan Excel Realty Trust, Inc.

2006 Long-Term Out-Performance Compensation Plan


--------------------------------------------------------------------------------




New Plan Excel Realty Trust, Inc.
2006 Long-Term Out-Performance Compensation Plan

ARTICLE 1
GENERAL

1.1                                 Background; Purpose. New Plan Excel Realty
Trust, Inc. (the “Company”) maintains the New Plan Excel Realty Trust, Inc. 2003
Stock Incentive Plan (as amended, modified or supplemented from time to time,
the “SIP”). Among the forms of awards contemplated by the SIP are grants of
Restricted Stock and Unrestricted Stock. This 2006 Long-Term Out-Performance
Compensation Plan (this “Plan”) is adopted in furtherance of the authority to
make such grants, and it provides for Awards of Restricted Stock and
Unrestricted Stock to certain senior executives of the Company, based on the
Company’s total stockholder return over specified periods of time, either on a
stand-alone basis or in comparison to that of a specified peer group. This Plan
is intended to enhance the Company’s ability to retain senior executives and to
motivate such senior executives to serve the Company and expend maximum effort
to improve the business results and earnings of the Company. The Awards shall be
subject to the terms and conditions set forth in this Plan and the right of a
Participant to receive an Award under this Plan shall be evidenced by a
Notification of Plan Award substantially in the form of Exhibit A attached
hereto.

1.2                                 Administration. The Plan and the Awards
shall be administered by the Executive Compensation and Stock Option Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”) in
accordance with Section 3 of the SIP.

1.3                                 Definitions. This Section 1.3 sets forth
certain definitions applicable under this Plan. Capitalized terms used in this
Plan without definitions in the text or in this Section 1.3 shall have the
meaning given to those terms in the SIP.

“Annual New Plan Total Return” means the average annual total return on the
Stock over the applicable measurement period, taking into account regular and
special dividends paid on the Stock as well as appreciation in the price of the
Stock (based on the Fair Market Value of the Stock as of each measurement date).

“Annual Peer Group Total Return” means, with respect to the companies listed on
Exhibit B as attached to this Plan, the average of the average annual total
return on the common stock of each such company (hereinafter, “Peer Stock”) over
the applicable measurement period, taking into account regular and special
dividends paid on the Peer Stock as well as appreciation in the price of the
Peer Stock (based on the Fair Market Value of the Peer Stock as of each
measurement date).

“Award” means a Participant’s receipt of an award of Restricted Stock and
Unrestricted Stock in accordance with the terms of this Agreement, and prior to
receipt of the award, the Participant’s right to receive such an award.

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of one of the events described in
paragraph (i), (ii), (iii) or (iv) as follows:

(i) individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the Effective Date
whose election or nomination for election was approved by a vote of a majority
of the Incumbent Directors then on the Board (either by a specific vote or by

1


--------------------------------------------------------------------------------





approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be an Incumbent Director;

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes, after the Effective Date, a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that an event described in this paragraph (ii) shall not be deemed to
be a Change in Control if any of following becomes such a beneficial owner:
(A) the Company or any entity that is majority-owned by the Company (provided,
that this exclusion applies solely to the ownership levels of the Company or the
majority-owned entity), (B) any tax-qualified, broad-based employee benefit plan
sponsored or maintained by the Company or any majority-owned entity, (C) any
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) the Participant or any group of persons including the
Participant (or any entity controlled by the Participant or any group of persons
including Executive);

(iii) the consummation of a merger, consolidation, share exchange or similar
form of transaction involving the Company or any of its subsidiaries, or the
sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (A) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Company’s shareholders immediately prior to any such Business
Transaction, and (B) no person (other than the persons set forth in clauses (A),
(B), or (C) of paragraph (ii) above or any tax-qualified, broad-based employee
benefit plan of the Surviving Corporation or its Affiliates) beneficially owns,
directly or indirectly, 30% or more of the total voting power of the Surviving
Corporation; or

(iv) Board and, to the extent necessary, shareholder approval of a liquidation
or dissolution of the Company, unless the voting common equity interests of an
ongoing entity (other than a liquidating trust) are beneficially owned, directly
or indirectly, by the Company’s shareholders in substantially the same
proportions as such shareholders owned the Company’s outstanding voting common
equity interests immediately prior to such liquidation and such ongoing entity
assumes all existing obligations of the Company to the Participant under all
agreements.

“Disability” means the Participant is incapacitated due to physical or mental
illness, the Participant is substantially unable to perform his or her duties
for an entire period of one hundred twenty (120) days, and, within thirty (30)
days after written notice of termination is given after such one hundred twenty
(120) day period, the Participant is not able to return to the substantial
performance of his or her duties on a full-time basis.

“Effective Date” means February 27, 2006.

“Fair Market Value” means, with respect to a share of Stock or a share of Peer
Stock on any measurement date, the average of the closing price of a share of
Stock or a share of Peer Stock, as applicable, on the New York Stock Exchange
for each of the twenty consecutive business days immediately preceding the
applicable measurement date.

2


--------------------------------------------------------------------------------




“Initial Performance Period” means the period commencing on January 1, 2006 and
ending on December 31, 2009.

“Out-Performance Value” means (i) with respect to the Initial Performance
Period, $7 million at the Minimum Performance Threshold, and increased, but not
above $12 million in total, by an amount equal to (A) $416,666 for each 25 basis
points that the Annual New Plan Total Return exceeds 10% or (B) $250,000 for
each 25 basis points over 110% that the Annual New Plan Total Return exceeds the
Annual Peer Group Total Return, and (ii) with respect to the Supplemental
Performance Period, a dollar value equal to (X) minus (Y), where (X) is the
Out-Performance Value that would be produced from the application of the
criteria under (i) for the Supplemental Performance Period, and (Y) is the
Out-Performance Value, if any, actually produced for the Initial Performance
Period. In no event shall the total Out-Performance Value for the Initial
Performance Period and the Supplemental Performance Period exceed $12 million in
the aggregate.

“Participant” means each Service Provider set forth in Exhibit C.

“Severance Triggering Event” means, with respect to a Participant, the
termination of employment of such Participant where such termination constitutes
or would have constituted either a termination by the Company without “Cause” or
a termination by the Participant for “Good Reason” as determined by such
Participant’s employment agreement with the Company in effect as of the
Effective Date of this Plan, even if such employment agreement is no longer in
effect as of the date of such Participant’s termination. Notwithstanding the
preceding, for purposes of this Plan, a Change in Control shall not constitute a
Severance Triggering Event and shall be governed by the provisions of this Plan
dealing with Change of Control.

“Share Pool” means (i) with respect to the Initial Performance Period, the
number of shares produced by applying the provisions of Section 2.1.1 and the
limitation in Section 2.1.3, and (ii) with respect to the Supplemental
Performance Period, the number of shares produced by applying the provisions of
Section 2.1.2 and the limitation in Section 2.1.3.

“Supplemental Performance Period” means the period commencing January 1, 2006
and ending December 31, 2010.

“Valuation Date” means, with respect to a Participant, the earlier of (i) the
date of consummation of a Change in Control and (ii) the date the Participant’s
Service terminates on account of death, Disability or a Severance Triggering
Event.

“Vesting Date” means the date on which a Participant’s Award vests in accordance
with Section 3.1.

ARTICLE 2
OUT-PERFORMANCE AWARDS

2.1                                 Establishment of Share Pool.

2.1.1                        Initial Performance Period. If at the end of the
Initial Performance Period the Annual New Plan Total Return is at least 10% or
the Annual New Plan Total Return is at least 110% of the Annual Peer Group Total
Return (in each case, a “Minimum Performance Threshold”), a Share Pool shall be
established for the Initial Performance Period consisting of the total number of
shares of Stock determined by dividing the Out-Performance Value by the Fair
Market Value of a share of Stock on the end date of the Initial Performance
Period. If both of the Minimum Performance Thresholds are achieved,
establishment of the Share Pool for the Initial Performance Period shall be
based on the achievement of the criteria that produces the larger Share Pool for
the Initial Performance Period.

3


--------------------------------------------------------------------------------




2.1.2                        Supplemental Performance Period. If at the end of
the Initial Performance Period neither Minimum Performance Threshold is achieved
or the Out-Performance Value achieved for the Initial Performance Period is less
than $12 million, then performance shall again be measured at the end of the
Supplemental Performance Period. If for the Supplemental Performance Period a
Minimum Performance Threshold is achieved, a Share Pool shall be established for
the Supplemental Performance Period consisting of the total number of shares of
Stock determined by dividing the Out-Performance Value for the Supplemental
Performance Period by the Fair Market Value of a share of Stock on the end date
of the Supplemental Performance Period. If applicable, establishment of the
Share Pool for the Supplemental Performance Period shall be based on achievement
of the criteria that produces the larger Share Pool for the Supplemental
Performance Period.

2.1.3                        Reduction of Share Pool. The number of shares of
Stock allocated to the Share Pool for the Initial Performance Period under
Section 2.1.1 or for the Supplemental Performance Period under Section 2.1.2
will be reduced to the extent that the number of such shares exceeds the number
of shares of Stock available for issuance under the SIP.

2.2                              Awards.

2.2.1                       Initial Performance Period Awards. If a Share Pool
is established as of the end of the Initial Performance Period in accordance
with Section 2.1.1, then each Participant who is a Service Provider on the Grant
Date shall receive an Award of Restricted Stock equal to twenty percent (20%) of
the Share Pool for the Initial Performance Period; provided, however, that the
Award shall not give effect to any fractional share of Stock resulting from
application of the 20% Award percentage to the Share Pool. Any Award of
Restricted Stock with respect to the Initial Performance Period shall have a
Grant Date of December 31, 2009, and upon receipt of the Award of Restricted
Stock but prior to the vesting of such Award, as provided in Section 3.1, the
Participant shall be entitled to vote the shares of Restricted Stock and to
receive payment of any dividends paid on the shares of Restricted Stock and
shall otherwise have all rights of a shareholder of the Stock.

2.2.2                        Supplemental Performance Period Award. If a Share
Pool is established as of the end of the Supplemental Performance Period in
accordance with Section 2.1.2, then each Participant who is a Service Provider
on the Grant Date shall receive an Award of Unrestricted Stock equal to twenty
percent (20%) of the Share Pool; provided, however, that the Award shall not
give effect to any fractional share of Stock resulting from application of the
20% Award percentage to the Share Pool. Any Award of Unrestricted Stock with
respect to the Supplemental Performance Period shall have a Grant Date of
December 31, 2010 and shall vest immediately upon receipt thereof. An Award of
Unrestricted Stock pursuant to this Section 2.2.2 shall be in addition to, but
not duplicative of, the Award of Restricted Stock, if any, received for the
Initial Performance Period by the Participant.

2.2.3                        No New Participants; Cancellation of Rights; No
Reallocation. Following the Effective Date, no new Participants shall be
eligible to participate in the Plan and the allocations to the Participants as
set forth herein may not be increased or decreased. In addition, to the extent
that a Participant’s Award is cancelled in accordance with Article 3, such
Participant’s Award shall be eliminated and shall not become available for
reallocation to other Participants.

ARTICLE 3
VESTING, EMPLOYMENT TERMINATION AND CHANGE IN CONTROL

3.1                                 Vesting. An Award of Restricted Stock
granted pursuant to Section 2.2.1 shall become fully vested and non-forfeitable
on December 31, 2010 so long as the Participant is a Service Provider on that
date, without regard to any performance over the period commencing January 1,
2010 and ending

4


--------------------------------------------------------------------------------





December 31, 2010. An Award of Unrestricted Stock granted pursuant to
Section 2.2.2 shall become fully vested and non-forfeitable on the Grant Date.
Except as provided in Sections 3.2 or 3.3, if a Participant’s Service terminates
prior to the Vesting Date, any Award of Restricted Stock shall immediately be
cancelled and forfeited.

3.2                                 Termination of Employment. If a
Participant’s Service terminates prior to December 31, 2010 on account of death,
Disability or, after December 31, 2006 but prior to December 31, 2010, a
Participant’s Service terminates on account of a Severance Triggering Event,
then (i) any Award of Restricted Stock previously received pursuant to
Section 2.2.1 shall immediately become fully vested and non-forfeitable as of
such Valuation Date and (ii) the Participant shall receive an additional Award
of Unrestricted Stock determined pursuant to Sections 2.1.2 and 2.2.2 as if the
Out-Performance Value and the Share Pool were calculated on the Valuation Date
as opposed to the end of the Supplemental Performance Period, after taking into
account any Restricted Stock received under clause (i) of this Section 3.2.

3.3                                 Change in Control. If a Change in Control is
consummated prior to December 31, 2010, then (i) any Award of Restricted Stock
previously received pursuant to Section 2.2.1 shall immediately become fully
vested and non-forfeitable as of such Valuation Date and (ii) the Participant
shall receive an additional Award of Unrestricted Stock determined pursuant to
Sections 2.1.2 and 2.2.2 as if the Out-Performance Value and the Share Pool were
calculated on the Valuation Date as opposed to the end of the Supplemental
Performance Period, after taking into account any Restricted Stock received
under clause (i) of this Section 3.3.

ARTICLE 4
ADDITIONAL GENERAL PROVISIONS

4.1                                 Stockholder Rights. A Participant shall have
none of the rights of a stockholder (for example, the right to receive cash or
dividend payments or the right to vote) until the shares of Restricted Stock or
Unrestricted Stock, as applicable, are received pursuant to the terms of
Article 2. Any forfeiture of previously granted Restricted Stock under
Section 3.1 shall void all stockholder rights relating to the Restricted Stock
as of the date of forfeiture.

4.2                                 Duration of Plan and Amendments.

4.2.1                        Term and Termination. The Plan shall terminate
automatically upon January 1, 2011.

4.2.2                        Amendment of the Plan. The Committee may, at any
time and from time to time, amend the Plan. No amendment of the Plan shall,
without the consent of the Participant, impair rights or obligations of
Participants under this Plan or under any Award theretofore awarded pursuant to
the Plan.

4.3                                 General Provisions.

4.3.1                        Disclaimer of Rights. No provision in the Plan
shall be construed to confer upon any individual the right to remain in the
employ or service of the Company or any Affiliate, or to interfere in any way
with any contractual or other right or authority of the Company either to
increase or decrease the compensation or other payments to any individual at any
time, or to terminate any employment or other relationship between any
individual and the Company. The obligation of the Company to pay any benefits
pursuant to this Plan shall be interpreted as a contractual obligation to pay
only those amounts described herein, in the manner and under the conditions
prescribed herein. The Plan shall in no way be interpreted to require the
Company to transfer any amounts to a third party trustee or otherwise hold any
amounts in trust or escrow for payment to any Participant under the terms of the
Plan.

5


--------------------------------------------------------------------------------




4.3.2                        Committee Governance. The Committee shall have the
right to make equitable adjustments as it deems necessary or appropriate with
respect to the Minimum Performance Thresholds used to determine a Participant’s
entitlement to an Award pursuant to the Plan to take into account any
transaction by the Company or companies listed on Exhibit B, such as a merger,
consolidation, acquisition, reorganization, reclassification, stock split, stock
dividend, distribution (other than regular dividends) or other similar
transactions, including a going private transaction. The reasonable
determinations of the Committee shall be final, binding and conclusive.

4.3.3                        Deferral of Awards. Subject to the terms of the New
Plan Excel Realty Trust, Inc. Deferred Compensation Plan (as amended, or any
successor thereto), a Participant may elect to defer all or a portion of any
Award under this Plan in accordance with the terms of such deferred compensation
plan.

4.3.4                        Restrictive Legends. The stock certificates
evidencing an Award of Restricted Stock or Unrestricted Stock shall contain any
restrictive or other legends that the Committee determines to be necessary and
appropriate.

4.3.5                        Nonexclusivity of the Plan. The adoption of the
Plan shall not be construed as creating any limitations upon the right and
authority of the Board or the Committee to adopt such other incentive
compensation arrangements (which arrangements may be applicable either generally
to a class or classes of individuals or specifically to a particular individual
or particular individuals) as the Board or Compensation Committee in its
discretion determines desirable.

4.3.6                        Withholding Taxes. The Company shall have the right
to deduct from payments of any kind otherwise due to a Participant any Federal,
state, or local taxes of any kind required by law to be withheld with respect to
an Award. At the time an Award vests, the Participant shall pay to the Company
any amount that the Company may reasonably determine to be necessary to satisfy
such withholding obligation, or, in the sole discretion of the Committee, may
request that Stock be withheld in an amount sufficient to cover the minimum
withholding obligation based on the then fair market value (as defined under the
SIP) of such Stock. The Company may withhold an Award (or require its transfer
agent to withhold issuance of the stock certificate) until taxes have been
satisfied.

4.3.7                        Incorporation of SIP. The provisions of the SIP are
hereby incorporated by reference as if set forth in this Plan.

4.3.8                        Captions. The use of captions in this Plan is for
the convenience of reference only and shall not affect the meaning of any
provision of the Plan.

4.3.9                        Number And Gender. With respect to words used in
this Plan, the singular form shall include the plural form, the masculine gender
shall include the feminine gender, etc., as the context requires.

4.3.10                  Severability. If any provision of the Plan shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

4.3.11                  Governing Law. The validity and construction of this
Plan and the instruments evidencing the Award hereunder shall be governed by the
laws of the State of Maryland, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
and the instruments evidencing the Awards granted hereunder to the substantive
laws of any other jurisdiction.

6


--------------------------------------------------------------------------------




ARTICLE 5
EXECUTION

To reflect the adoption of the Plan as of the Effective Date, the Company has
caused its authorized officer to execute the Plan.

NEW PLAN EXCEL REALTY TRUST, INC.

 

 

 

 

 

 

 

By:

 /s/ Glenn J. Rufrano

 

Title:

Chief Executive Officer

 

7


--------------------------------------------------------------------------------


 

Exhibit A

Notification of Plan Award

[LETTERHEAD OF NEW PLAN EXCEL REALTY TRUST, INC.]

                    , 2006

Dear [     ]:

In consideration of your dedicated service to New Plan Excel Realty Trust, Inc.
(the “Company”), we are pleased to announce that you have been granted an Award
under the Company’s 2006 Long-Term Out-Performance Compensation Plan (“Plan”)
which consists of the right to receive an award of Restricted Stock and
Unrestricted Stock (each an “Award”). The Plan permits you to receive an award
of restricted and/or unrestricted common stock of the Company based upon the
achievement over specified periods of time of certain minimum performance
thresholds related to total stockholder return, either on a stand-alone basis or
in comparison to a specified peer group. The Plan document, a copy of which is
attached to this letter, sets forth your rights with respect to the Award. Your
Award percentage under the Plan is 20%.

Please acknowledge the receipt of this letter by signing in the space provided
below and return the signed letter to the attention of Steven Siegel.

NEW PLAN EXCEL REALTY TRUST, INC.

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

Date

 

A-1


--------------------------------------------------------------------------------


 

Exhibit B

Peer Group Companies

Developers Diversified Realty Corporation
Federal Realty Investment Trust
Kimco Realty Corporation
Pan Pacific Retail Properties Inc.
Regency Centers Corporation
Weingarten Realty Investors

 

B-1


--------------------------------------------------------------------------------


 

Exhibit C

Participants

Dean R. Bernstein
Leonard I. Brumberg
Michael A. Carroll
John B. Roche
Steven F. Siegel

 


--------------------------------------------------------------------------------